+DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not avoid phrases which can be implied (i.e. "the disclosure concerns").  Correction is required.  See MPEP § 608.01(b).

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: as described in the specification, the only maintenance step is carried out after the adjustment step, and the step between the cooling step and the adjustment step is the determination step. However, as claimed, the step between the cooling step and the adjustment step is a maintenance step (recited in claim 3), while the term "maintenance step" is re-used in claim 6 for the step after the adjustment step. Because the specification does not describe a maintenance step before the adjustment step, it does not provide sufficient antecedent basis for the recited maintenance step in which the maintenance current is determined. Amendment of the claims to recite a determination step, instead of a maintenance step, after the cooling step and before the adjustment step, would overcome this objection to the specification.
Claim, and reference, Interpretation
Ohm’s Law states that current is directly proportional to voltage difference. This is commonly put in the form of V=IR, with V being voltage, I being current, and R being resistance. Therefore, because neither the instant application nor the references applied refer to changing the resistance of the Peltier devices, any recitation or disclosure of a current being determined is treated as equivalent to a recitation or disclosure of the voltage being determined, and any recitation or disclosure of applying a voltage is treated as recitation or disclosure of supplying a current.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 10, 13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear what is intended to be encompassed by the limitation “the maintenance output of the Peltier element and a dissipated loss through a heat exchanger of the Peltier element with a surroundings are offset against one another”.
It appears this may be intended to mean that the amount of heat transferred away from the hot side of the Peltier device to the surroundings is equal to the amount of heat transferred to the cold side of the Peltier device from the space or object being cooled. Alternately, this may be intended to mean 
Regarding claims 3-5, 13, and 15-20, the “maintenance step” recited does not appear to be the same step as the “maintenance step” disclosed. The only disclosed maintenance step is after the adjustment step. The step disclosed to be when determining the maintenance current takes place is called the determining step in the specification. Because this is not what is recited as the maintenance step, it renders unclear what the claims are intended to encompass as read in light of the specification.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-14, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Lu (US Patent Application Publication No. 2012/0312030).

in a starting step, applying a starting current (maximum voltage signal, see paragraph [0068]) to the Peltier element;
subsequently in a cooling step, cooling the surface (ceramic substrate 605, see figure 6 and paragraph [0078]) that is heat-conductively connected to the Peltier element (continuing the maximum voltage to pull down the temperature, see paragraph [0068]; see also step 13400 in figure 13);
wherein in the cooling step, the surface is cooled to a target temperature (measured temperature reaches predetermined trigger temperature, see paragraph [0102]); and
after the cooling step in an adjustment step, applying a maintenance current to the Peltier element, wherein the maintenance current is lower than the starting current (see step 1360 in figure 13, paragraph [0006], and paragraph [0102]; the “measured temperature” may explicitly be the temperature of the cold plate, measured via RT2, see paragraph [0082], and the voltage is explicitly reduced).

Regarding claim 2, in the starting step, the starting current corresponding to a maximum cooling output of the Peltier element is applied (see paragraph [0068]).

Regarding claim 3, after the cooling step and before the adjustment step the maintenance current is determined in a maintenance step (“according to last measured temperature”, see step 1340 in figure 13; any non-maximum amount of current, in response to the measured temperature, has been determined after the cooling step and before the adjustment step).



Regarding claim 7, within the maintenance step, the maintenance current of the Peltier element is kept constant (instead of an iterative reduction, as in 1340, maintenance step 1360 reduces the voltage once, when measured temperature reaches the trigger temperature, at the beginning of the maintenance step).

Regarding claim 8, in the maintenance step a temperature difference in the Peltier element is reduced (the temperature difference is lower than in the cooling step before the maintenance step, because the temperature difference is determined by the power used which is, in the maintenance step, lower, because the effective voltage has been explicitly reduced in order to conserve power, and the temperature difference is a function of the power used).

Regarding claim 9, the maintenance step (1360, see figure 13) includes operating the Peltier element with a maintenance output, wherein the maintenance output is lower than the maximum cooling output of the Peltier element.

Regarding claim 10, the maintenance output of the Peltier element and the dissipated loss through heat exchange with the surroundings are offset against one another, in that all of the heat transferred away from the hot side of the Peltier element has first been transferred to the cold side of the Peltier element, because the purpose of the Peltier element is to transfer heat out of the space or object being temperature controlled. This heat is then transferred to the cold side, from the cold side to 

Regarding claim 11, the maintenance step (1360, see figure 3) includes operating at a reduced temperature differential in the Peltier element, because the maintenance step includes operating with reduced power, which makes the temperature differential also reduced (More power transfers more energy, which increases the temperature differential in the Peltier element if other aspects of the system are held constant; correspondingly, less power or current transfers less heat, and creates a smaller temperature differential).

Regarding claim 12, the maintenance step further includes operating the Peltier element with a maintenance output that is lower than the maximum cooling output of the Peltier element (the voltage has been reduced; see figure 13).

Regarding claim 13, Lu discloses a determination step after the cooling step and before the adjustment step (portion of step 1340 which calculates “according to the measured temperature”; you cannot apply a current without first determining what the current should be) with reference to the target temperature.

Regarding claim 14, Lu discloses a maintenance step (1360, see figure 13) after the adjustment step where the target temperature of the surface is kept constant.



Regarding claim 18, it is inherent that, whether directly or indirectly, the maintenance current is determined with reference to physical characteristics of the Peltier element, because the physical characteristics determine what amount of heat will be transferred for what amount of power.

Regarding claim 20, Lu discloses a method for regulating a Peltier element, comprising:
applying a starting current (maximum voltage signal, see paragraph [0068]) to the Peltier element in a starting step;
subsequently cooling a surface (ceramic substrate 605, see figure 6 and paragraph [0078]) that is heat-conductively connected to the Peltier element in a cooling step, wherein the surface is cooled to a target temperature (trigger temperature, see step 1360 in figure 13; see also paragraph [0006]) in the cooling step;
applying a maintenance current (reduced effective voltage, see step 1360) to the Peltier element in an adjustment step after the cooling step, wherein the maintenance current is lower than the starting current; and
wherein, in a determination step after the cooling step and before the adjustment step, the maintenance current is determined with reference to the target temperature (reduction is explicitly to reduce the speed at which the target temperature is approached and reduce power usage, see paragraph [0006]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Patent Application Publication No. 2012/0312030).

However, there is a limited number of ways in which it is possible for a controller to determine what current to use. The options can be stored in a table, a formula can be stored in memory, or the available options can be hard-wired, which is a bulkier equivalent to storing in a table. Therefore, both taking the current from a stored value table (as in claim 4) and calculation via formula (as in claim 5) would have been obvious to one of ordinary skill in the art at the time the application was first filed, in order to use a known functional method of determining the maintenance current, which is explicitly stated by Lu to be used in order to reduce the amount of power required (see paragraph [0006] of Lu).

Regarding claim 16, it is noted that Lu does not explicitly state that the maintenance current is determined with reference to a temperature differential in the Peltier element.
However, there is an additional heat load caused by conduction of heat from the hot side back to the cold side of a thermoelectric element. This additional load is directly proportional to the difference in temperature between the hot and cold sides of the Peltier element.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to include the temperature differential in the Peltier element as an element which is referenced when determining the maintenance current for the system of Lu., in order to better account for the entire heat load to be addressed.

Claims 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US Patent Application Publication No. 2012/0312030) in view of Iqbal et al (US Patent Application Publication No. 2005/0066505).

However, Iqbal et al. explicitly discloses using a sensed ambient temperature to control the operation of a TED (TED stands for Thermo Electric Device, as per the abstract; see claim 23 of Iqbal for using ambient air temperature as an input).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the use of the ambient temperature as an input into the operation of the thermoelectric device, as is disclosed by Iqbal et al, in order to more accurately operate the device to remove the required amount of heat.

Regarding claim 19, it is noted that Lu does not explicitly disclose the thermoelectric device to be part of an air conditioning system.
However, Iqbal et al. explicitly discloses the use of a Peltier device for an air conditioning system (HVAC stands for Heating, Ventilation, and Air Conditioning; paragraph [0038] states that the fluid conditioning device may be a thermoelectric device, and paragraph [0037] states that it may be used in an HVAC system).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement the Peltier device of Lu as part of an air conditioning system, as is disclosed by Iqbal et al, and therefore to control it by determining the current with reference to the operating parameters of the air conditioning system, in order to implement an air conditioning system with less moving parts, volume, and weight than would be required for a vapor compression system.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763